DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (2009/0252879) in view of Kazuo et al. (JP 2001271859).
Re: claim 1, Yakawa shows a method for coating a metal part for a vehicle, as in the present invention, the method comprising:
a paint application step of applying a water-based paint to a metal fitting exposed to an outer surface of a metal part of a vehicle, see paragraph [0210]; and
a paint drying step of heating the metal part to dry the water-based paint applied to the metal part, see paragraph [0213].
Yakawa does not mention an anti-vibration rubber.  Yakawa also does not mention induction heating.  Kazuo is cited to teach a method for coating an anti-vibration rubber in figures 11-15.  Kazuo also shows induction heating in the abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the method of Yakawa to coat an anti-vibration rubber such as Kazuo in order to take advantage of the water based paint which would be beneficial for the environment.  It would also have been obvious to employ induction heating such as shown by Kazuo in the method of Yakawa as one of the well known heating methods, see paragraph [0213] of Yakawa.
Re: claim 2, Yakawa’s method, as modified by Kazuo would comprise a preheating step of heating and preheating the metal fitting by induction heating prior to application of the water-based paint, see abstract, in order to speed up the drying process.
Re: claim 3, Yakawa shows that high temperature would cause popping of the coating due to temperature in the boiling range, see paragraph [0007].  It would have been obvious to one of ordinary skill in the art to have ensured that the preheating and drying temperatures in the method of Yakawa to be lower than a boiling point in order to avoid popping.  It would also make common sense that the preheating temperature is higher than the drying temperature since during the preheating, there is not yet a coat of paint on the anti-vibration rubber.
Re: claim 4, temperature control appears to be a very important step for both processes of Yakawa and Kazuo.  It is deduced that a temperature measurement is provided in both processes in order to maintain the desired temperatures for preheating and drying while avoiding an upper temperature that would cause popping.
Re: claim 5, the claimed feature of claim 5 is considered to be engineering design criteria in order to achieve a good coating while maintain an effective manufacturing speed.
Re: claim 6, the combination of Yakawa and Kazuo, shows a method for manufacturing an anti-vibration rubber for vehicle, the method comprising a step of coating an anti-vibration rubber for vehicle by the method for coating an anti-vibration rubber for vehicle according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamazaki, Yoshida and Hirata are cited for other manufacturing processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657